DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a response to Applicant’s communication filed on 03 January 2022 that included amendments, which have been entered.  On 22 February 2022 Examiner proposed amendments to claims 1, 5, 6, 7, 8, 9, 11, and 21.  Applicant, through attorney James S. Keddie (Reg. 48920) and via email dated 28 February 2022, approved by way of Examiner’s amendment, amendments to claims 1, 5, 6, 7, 8, 9, 11, and 21.  As a result, claims 1 through 11, 21 and 22 are allowable. 
EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below.  Should changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this Examiner’s amendment was given via email from Applicant’s representative James S. Keddie (Reg. 48920) dated 28 February 2022. 
The application has been amended as follows:
Amendment to the Claims:  
The listing of claims will replace all prior versions and listings of claims in the application. 


Listing of Claims:
1.  (Currently Amended) A system (100) for estimating a current value (VCURRENT) using a digital representation of an intangible asset, the intangible asset being a piece of music, a game, a film, a piece of computer code or a piece of visual art, the system (100) comprising: 
a processor (110); a first interface (120) configured to enable communication between the processor (110) and one or more first data source (160) or one or more second data source (180); and a memory (140), wherein the processor (110) is configured to: 
obtain a source file with the digital representation of the intangible asset; 
analyze the digital representation to identify at least one characteristic of the digital representation, wherein the at least one characteristic comprises a data pattern; 
classify the digital representation to belong to at least one class (C), from a set (SETc) of predetermined classes, based on the identified at least one characteristic of the digital representation; 
obtain, via the first interface (120), one or more evaluation parameters (PEVAL) associated with a creator of the intangible asset from at least one first data source (160); 
check if there exists one or more historical values (VHISTORY), wherein the one or more historical values (VHISTORY) comprise one or more previously estimated current values (VCURRENT) or one or more previously estimated market values (VMARKET) associated with the intangible asset in a second data source (180); and, thereafter, obtain, via the first interface (120), at least one of said one or more historical values (VHISTORY) associated with the intangible asset from said second data source (180); 
iteratively train a neural network machine learning model based on the one or more historical values (VHISTORY);
 the
neural network machine learning model (115), the current value (VCURRENT) of the intangible asset based on the identified future value (VFUTURE) for a pre-set time period (T), wherein the estimated current value (VCURRENT) is fed back into the neural network machine learning model to further iteratively train the neural network machine learning model and improve the future value identified by the neural network machine learning model; 
send instructions to a primary market on a trading platform, wherein the instruction are to offer the intangible asset or defined fraction thereof for sale at a price that is set by the current value (VCURRENT); and execute, at the primary market, a sale of the intangible asset or defined fraction thereof to a third party at the price set by the current value (VCURRENT).
2. (Original) The system (100) of claim 1, wherein the processor (110) is further configured to estimate a current value for a defined fraction of the intangible asset, by dividing the estimated current value (VCURRENT) of the intangible asset by a preset number of fractions.  
3. (Previously Presented) The system (100) of claim 1, wherein each of said at least one first data source (160) is a social media source.  
4. (Previously presented) The system (100) of claim 1, wherein the processor (110) is further configured to obtain a pre-set time period (T) for which a future value (VFUTURE) of the intangible asset is to be identified.  
 2, further comprising a second interface (130), wherein the processor (110) is further configured to: send at least one of the estimated current value (VCURRENT) of the intangible asset, and the estimated current value for a defined fraction of the intangible asset, to one or more user devices (1501...n) via the second interface (130).  
6. (Currently Amended) The system (100) according to claim 1, wherein the neural network machine learning model (115) is further configured to identify one or more non-linear relationship between one or more evaluation parameter (PEVAL) and at least one class C to which the source file has been classified to belong, and to base the estimation of the current value (VCURRENT) of the intangible asset at least partly on the one or more identified non-linear relationship.  
7. (Currently Amended) The system (100) according to claim 1, wherein the processor (110) is configured to obtain, via the first interface (120), two or more evaluation parameters (PEVAL) from at least one first data source (160), and wherein the neural network  machine learning model (115) is further configured to identify one or more non-linear relationship between two or more of the one or more evaluation parameters (PEVAL) and to base the estimation of the current value (VCURRENT) of the intangible asset at least partly on the one or more identified non-linear relationship.  
8. (Currently Amended) The system (100) according to claim 1, wherein the neural network machine learning model is further configured to apply a weight to one or more of the selected at least one class (C), the one or more evaluation parameters (PEVAL) obtained from the first data source, and the at least one historical value (VHISTORY); and, in the case a weight has been applied, identifying the future value (VFUTURE) of the intangible asset based on the weighted at least one selected class (C), the weighted one or more evaluation parameters (PEVAL) obtained from the first data source, and the weighted at least one historical value (VHISTORY).  

obtaining, by the processor, a source file with the digital representation of the intangible asset; 
analyzing, by the processor, the digital representation to identify at least one characteristic of the digital representation, wherein the at least one characteristic comprises a data pattern; 
classifying, by the processor, the digital representation to belong to at least one class (C), from a 4Atty Dkt. No.: BRANN-020 USSN: 17/056,381set (SETc) of predetermined classes, based on the identified at least one characteristic of the digital representation; obtaining, by the processor, one or more evaluation parameters (PEVAL) associated with the creator of the intangible asset from at least one first data source, wherein each of said at least one first data source is a social media source;
checking, by the processor, if there exists one or more historical value (VHISTORY),wherein the one or more historical values (VHISTORY) comprise one or more previously estimated current values (VCURRENT) or one or more previously estimated market values (VMARKET) associated with the intangible asset in a second data source (180); and, obtaining, by the processor, at least one of said one or more historical values associated with the intangible asset from said second data source; 
iteratively train a neural network machine learning model based on the one or more historical values (VHISTORY);
applying [[an]] the 
, wherein the estimated current value (VCURRENT) is fed back into the neural network machine learning model to further iteratively train the neural network machine learning model and improve the future value identified by the neural network machine learning model; 
sending instructions to a primary market on a trading platform, wherein the instruction are to offer the intangible asset or defined fraction thereof for sale at a price that is set by the current value (VCURRENT); and executing, at the primary market, a sale of the intangible asset or defined fraction thereof to a third party at the price set by the current value (VCURRENT).  
10. (Original) The computer-implemented method of claim 9, further comprising estimating a current value for a defined fraction of the intangible asset, by dividing the estimated current value (VCURRENT) by a preset number of fractions.  
11. (Currently Amended) The computer-implemented method of claim [[9]] 10, further comprising sending, by the processor, the estimated current value (VCURRENT) of the intangible asset, or the estimated current value for a defined fraction of the intangible asset, to one or more user device.  
12. (Previously Cancelled)
13. (Previously Cancelled)  
14. (Previously Cancelled)  
15. (Previously Withdrawn) A method for enabling trading of intangible assets on a trading platform (370), the method comprising: estimating, by a valuation estimator (600) or a processor (110) executing 
16. (Previously Withdrawn) The method of claim 15, further comprising feeding back the current value (VCURRENT) of the intangible asset from the valuation estimator (600) or the processor (110) to a collecting society (301), via the trading platform (370).  
17. (Previously Withdrawn) The method of claim 15, further comprising feeding back the market value (VMARKET) from the second market (340) to the collecting society (301), via the trading platform (370).  
18. (Previously Withdrawn) The method of claim 15, further comprising feeding back the market value (VMARKET) from the second market (340) to the valuation estimator (600), via the trading platform (370).  
19. (Previously Cancelled)  
20. (Previously Cancelled)  

algorithm for obtaining a source file with the digital representation of the intangible asset; 
algorithm for analyzing the digital representation to identify at least one characteristic of the digital representation, wherein the at least one characteristic comprises a data pattern; 
algorithm for classifying the digital representation to belong to at least one class (C), from a set (SETc) of predetermined classes, based on the identified at least one characteristic of the digital representation; 
algorithm for obtaining one or more evaluation parameters (PEVAL) associated with the creator of the intangible asset from at least one first data source, wherein each of said at least one first data source is a social media source; 7Atty Dkt. No.: BRANN-020 USSN: 17/056,381 
algorithm for checking if there exists one or more historical value (VHISTORY), wherein the one or more historical values (VHISTORY) comprise one or more previously estimated current value (VCURRENT) or one or more previously estimated market values (VMARKET) associated with the intangible asset in a second data source; and, obtaining at least one of said one or more historical values (VHISTORY) associated with the intangible asset from said second data source (180); 
algorithm for iteratively training a neural network machine learning model based on the one or more historical values (VHISTORY);
algorithm for applying [[a]] the neural network machine learning model to identify a future value (VFUTURE) of the intangible asset 
neural network machine learning model to estimate the current value (VCURRENT) of the intangible asset based on the identified future value (VFUTURE) for a pre-set time period (T), wherein the estimated current value (VCURRENT) is fed back into the neural network machine learning model to further iteratively train the neural network machine learning model and improve the future value identified by the neural network machine learning model;  
algorithm for sending instructions to a primary market on a trading platform, wherein the instruction are to offer the intangible asset or defined fraction thereof for sale at a price that is set by the current value (VCURRENT); 
and algorithm for executing, at the primary market, a sale of the intangible asset or defined fraction thereof to a third party at the price set by the current value (VCURRENT).  
22. (Previously presented) The system according to claim 1, wherein at least one characteristic of the digital representation of the intangible asset comprises a digital fingerprint of the digital representation.

REASONS FOR ALLOWANCE
Claims 1 through 11, 21, and 22 are allowed. 
The following is an Examiner’s statement of reasons for allowance:
Claim Rejections - 35 USC § 101
Examiner submits that the claims are directed to patent-eligible subject matter because the claims, as amended, include additional elements that allow the recited limitations that   iteratively train a neural network machine learning model based on the one or more historical values (VHISTORY); apply the iterative neural network machine learning model (115) to identify a future value (VFUTURE) of the intangible asset wherein the machine learning model has been trained to identify values of intangible assets based on at least: the selected at least one class (C); the one or more evaluation parameters (PEVAL) obtained from the first data source; and the at least one historical value (VHISTORY), if at least one historical value (VHISTORY) has been obtained from said second data source; estimate, by the neural network machine learning model (115), the current value (VCURRENT) of the intangible asset based on the identified future value (VFUTURE) for a pre-set time period (T), wherein the estimated current value (VCURRENT) is fed back into the neural network machine learning model to further iteratively train the neural network machine learning model and improve the future value identified by the neural network machine learning model” provides a meaningful limitation beyond generally linking the use of any abstract idea to a particular technical environment.   As such, the claims integrate any abstract idea into a practical application through improving the accuracy of the neural network machine learning model determination of the estimated current value of a using a digital representation of an intangible asset.  
    Claim Rejections - 35 USC § 103
With respect to claims 1, 9, and 21, Examiner asserts that none of the prior art, taken individually or in combination, teaches or suggest at least the following: 
A system (100) for estimating a current value (VCURRENT) using a digital representation of an intangible asset, the intangible asset being a piece of music, a game, a film, a piece of computer code or a piece of visual art, the system (100) comprising: 
a processor (110); a first interface (120) configured to enable communication between the processor (110) and one or more first data source (160) or one or more second data source (180); and a memory (140), wherein the processor (110) is configured to: 
obtain a source file with the digital representation of the intangible asset; 
analyze the digital representation to identify at least one characteristic of the digital representation, wherein the at least one characteristic comprises a data pattern; 
classify the digital representation to belong to at least one class (C), from a set (SETc) of predetermined classes, based on the identified at least one characteristic of the digital representation; 
obtain, via the first interface (120), one or more evaluation parameters (PEVAL) associated with a creator of the intangible asset from at least one first data source (160); 
check if there exists one or more historical values (VHISTORY), wherein the one or more historical values (VHISTORY) comprise one or more previously estimated current values (VCURRENT) or one or more previously estimated market values (VMARKET) associated with the intangible asset in a second data source (180); and, thereafter, obtain, via the first interface (120), at least one of said one or more historical values (VHISTORY) associated with the intangible asset from said second data source (180); 
iteratively train a neural network machine learning model based on the one or more historical values (VHISTORY);
apply  the neural network machine learning model (115) to identify a future value (VFUTURE) of the intangible asset based on at least: the selected at least one class (C); 2Atty Dkt. No.: BRANN-020 USSN: 17/056,381the one or more evaluation parameters (PEVAL) obtained from the first data source; and the at least one historical value (VHISTORY), if at least one historical value (VHISTORY) has been obtained from said second data source;
estimate, by the neural network machine learning model (115), the current value (VCURRENT) of the intangible asset based on the identified future value (VFUTURE) for a pre-set time period (T), wherein the estimated current value (VCURRENT) is fed back into the neural network machine learning model to further iteratively train the neural network machine learning model and improve the future value identified by the neural network machine learning model; 
send instructions to a primary market on a trading platform, wherein the instruction are to offer the intangible asset or defined fraction thereof for sale at a price that is set by the current value (VCURRENT); and execute, at the primary market, a sale of the intangible asset or defined fraction thereof to a third party at the price set by the current value (VCURRENT).”
The closest prior art includes D’Loren (US 2005/0021434), Wold et al. (US 2019/0205467), and Johnson (US 2010/0257089).  
D’Loren discloses systems and methods for valuation of intangible assets, particularly intellectual property portfolio valuation.  D’Loren discloses comparing assets for classification, but fails to disclose a digital representation of the asset that can be analyzed to determine a data pattern. D’Loren further fails to disclose  the recited claim limitations to iteratively train a neural network machine learning model based on the one or more historical values (VHISTORY); apply the neural network machine learning model (115) to identify a future value (VFUTURE) of the intangible asset based on at least: the selected at least one class (C); 2Atty Dkt. No.: BRANN-020 USSN: 17/056,381the one or more evaluation parameters (PEVAL) obtained from the first data source; and the at least one historical value (VHISTORY), if at least one historical value (VHISTORY) has been obtained from said second data source; estimate, by the neural network machine learning model (115), the current  (VCURRENT) is fed back into the neural network machine learning model to further iteratively train the neural network machine learning model and improve the future value identified by the neural network machine learning model; send instructions to a primary market on a trading platform, wherein the instruction are to offer the intangible asset or defined fraction thereof for sale at a price that is set by the current value (VCURRENT); and execute, at the primary market, a sale of the intangible asset or defined fraction thereof to a third party at the price set by the current value (VCURRENT).
Wold et al. discloses systems and methods for identifying patterns in digital representations of assets by comparing the metadata associated with the unidentified media content item with additional metadata associated with two or more of the plurality of known media content items to determine similarity values and determine a set of known media content items that have similarity values that meet or exceed a similarity threshold.  Wold et al. discloses applying a machine learning model to identify a set of features that are indicative of a classification, and that generate a profile for identifying, for audio, a classification wherein the audio comprises a particular categorization of music (e.g., a genre including rock, classical, pop, etc.; characteristics including instrumental, a cappella, etc., and so on). And may generate a profile for identifying, for media content items including video, a classification wherein the video comprises a categorization of movie (e.g., a genre including action, anime, drama, comedy, etc.; characteristics including nature scenes, actor screen time, etc.; recognizable dialogue of famous movies, and so on).  However, Wold et al. fails to explicitly disclose an iterative neural network machine learning model as claimed herein, and further fails to explicitly disclose executing a sale of the asset on a trading platform. 
Johnson discloses a computer implemented method for providing an intellectual property pre-market comprising the steps of: obtaining at least one intellectual property holding offer from at least one intellectual property holding offerer; obtaining a plurality of intellectual property partial descriptions referring to the intellectual property holding; providing the at least one intellectual property partial description from the plurality of intellectual property partial descriptions to at least one potential intellectual property holding bidder; obtaining at least one intellectual property holding bid from the at least one intellectual property holding bidder; matching the intellectual property holding bid to the intellectual property holding offer; providing the matched intellectual property holding bid and intellectual property holding offer as data that is stored and communicated by the computer system; and a computer implemented method for providing intellectual property pre-market matching.  Johnson further discloses comparing the intellectual property asset to similar or equivalent intellectual property holdings and constructing estimates of value via predictive models or machine learning methods.  However, Johnson fails to explicitly disclose an iterative neural network machine learning model as claimed herein, and further fails to explicitly disclose executing a sale of the asset on a trading platform. 
In addition, Examiner cites to the following additional references:
Leach (US 2008/0109297) discloses methods and systems for futures and options pricing, purchasing, and selling, for certificates, tickets, licenses, contracts, permissions, and other rights or evidence of rights to acquire services, goods, rights, and so forth. In embodiments. futures and options are referred to as contingent access or purchase rights, which may be evidenced by a certificate.  A certificate may 
Pevzner (US 2016/0093000) discloses systems and methods for collectors to see at a glance the market value or worth of their artwork.  The system comprises software, which augments user data with that in the system's database adapted to contain price histories of works, an inventory of images, provenance, exhibition and auction histories, social data, news stories, commentary, and many other categories of useful information, and provides real time synchronized services. 
Newman (US 8,005,748) discloses systems and methods for trading an intellectual property license contract, comprising the steps of providing an exchange platform for entering offers to buy and sell license contracts, entering an offer to sell the license contract at a price that correlates to a royalty rate, entering an offer to purchase the license at the price and executing the license contract and obtaining a license at the royalty rate, wherein the exchange platform may provide for electronic trading by buyers and sellers using a transparent process so that all trades are posted in real time and providing a uniform price auction.
Glassman (US 8,214,272) discloses a method for determining the appraisal value of a domain name or a portion of a web site based at least in part on at least one of the machine observable information from the portion of the web site, and the machine observable characteristic of the portion of the web site.
ULIZIO (US 2020/0210907) discloses a method for receiving current entity information, forecasted entity information, and historical entity information associated with an entity and processing the current entity information, the forecasted entity information, and the historical entity information to generate processed information; calculating an operating enterprise value for the entity based on the processed information and bifurcating the operating enterprise value into a current value associated with current operations of the entity and a future value associated with investments of the entity; determining a growth rate for the entity based on the current value and the future value, and processing the current value, the future value, and the growth rate, with a first model, to determine underlying drivers of total returns for stakeholders associated with the entity.
Tsai et al. “"Determinants of intangible assets value: The data mining approach, Knowledge-Based Systems", Volume 31, 2012, pages 67-77, ISSN 0950-7051. (Year: 2012) discloses a method for valuation of intangible assets using a baseline prediction model and a five feature selection technique. 
Moreover, since the specific ordered combined sequence of claim elements recited in claims 1, 9, and 21 cannot be found in the cited prior art and can only be found as recited in Applicant’s Specification, any combination of the cited references and/or additional references to teach all the claim elements, including the features discussed above, would be the result of impermissible hindsight reconstruction. Accordingly, any combination of D’Loren (US 2005/0021434), Wold et al. (US 2019/0205467), and Johnson (US 
Any comments considered necessary by Applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LETORIA G KNIGHT whose telephone number is (571)270-0485. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao WU can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/L.G.K/Examiner, Art Unit 3623                                                                                                                                                                                                        

/CHARLES GUILIANO/Primary Examiner, Art Unit 3623